     Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

    CYWEE GROUP LTD.,                §
                                     §
                Plaintiff,           §
       v.                            §
                                     §   Case No. 6:20-cv-00128-ADA-JCM
    GOOGLE LLC,                      §
                                     §
                Defendant.           §


   DEFENDANT GOOGLE LLC’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO
     ORDER AND REPORT AND RECOMMENDATION OF UNITED STATES
                       MAGISTRATE JUDGE




GOOGLE’S RESP. TO CYWEE OBJECTIONS            Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 2 of 9




I.     INTRODUCTION

       The Magistrate Judge correctly denied CyWee jurisdictional discovery and recommended

that CyWee’s lone claim for common law fraud in the First Amended Complaint be dismissed for

lack of personal jurisdiction. CyWee does not contest the dismissal itself or argue it adequately

pled personal jurisdiction. For good reason: the fraud claim is based entirely on allegations that

Google failed to disclose two “parties-in-interest” in its petitions for inter partes review (“IPR”)

filed with the Patent Trial and Appeal Board (“PTAB”) in Virginia—a claim that turns exclusively

on events in the PTAB with no material connection to Texas. Instead, CyWee objects only to the

denial of its discovery request (and says the dismissal was “premature” on that basis). CyWee’s

objections are meritless and should be overruled.

       The Magistrate Judge’s denial of CyWee’s discovery request was correct, well within its

discretion, and certainly not “clearly erroneous” or “contrary to law.” 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); Matheson Tri-Gas v. Williamson Gen. Contractors, 2018 WL 4938934, at

*1 (W.D. La. Oct. 11, 2018) (a ruling on a jurisdictional discovery request “is a non-dispositive

matter” that must be upheld unless “clearly erroneous or contrary to law”). CyWee argues that the

Magistrate Judge misapplied the discovery standard and that CyWee only had to make a

“preliminary showing” of personal jurisdiction by “presenting factual allegations that suggest with

reasonable particularity the possible existence of the requisite contacts.” Dkt. 28 at 2-3. But that

is the standard applied by the Magistrate Judge, who repeatedly cited the same language that

CyWee cites. Dkt. 27 at 6-9. The Magistrate Judge held—based on settled Fifth Circuit law—

that CyWee had not made a preliminary showing because the discovery it sought would not add

“significant facts” or otherwise help to resolve a factual dispute necessary to the motion to dismiss.

Because CyWee’s fraud claim depends solely on events at the PTAB, the requested discovery—

about a vague and unfounded “conspiracy” with Samsung related to a separate litigation in the

GOOGLE’S RESP. TO CYWEE OBJECTIONS               -1-           Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 3 of 9




Eastern District of Texas—was not relevant to this litigation or helpful to resolve Google’s motion.

Indeed, CyWee seems to admit as much, conceding that the evidence it hoped to uncover was

“intended to impact the EDTX Litigation.” Dkt. 28 at 3. Thus, the Magistrate Judge was right to

deny CyWee’s fishing expedition for imagined evidence that would serve no benefit here other

than to impose burden and cost on the parties and the Court.

II.    RELEVANT BACKGROUND

       CyWee’s Fraud Claim. As explained in Google’s motion to dismiss and in the Magistrate

Judge’s Order, CyWee’s First Amended Complaint (“FAC”) asserts one claim for common law

fraud. Dkt. 11 at 3-8; Dkt. 27 at 2, 8.1 That claim is premised entirely on Google’s allegedly

deficient IPR petitions filed at the PTAB in Virginia. Id. CyWee claims Google improperly failed

to disclose that LG and Samsung were “parties-in-interest” to avoid a time-bar under 35 U.S.C. §

315(b). Id. CyWee made this same accusation against Google (based on the same alleged

“evidence” pled in the FAC) directly to the PTAB in a motion to terminate the IPR, but the PTAB

squarely rejected it, holding that “LG [and] Samsung are not real parties in interest” and Google’s

petitions were “not time-barred under 35 U.S.C. § 315(b).” Dkt. 11 at 3-8; Dkt. 11-1 at 11-40.

The PTAB proceedings indisputably occurred entirely outside of Texas, and thus the fraud claim

depends on events with no connection to Texas.

       Google’s Motion to Dismiss. Google moved to dismiss the FAC on the grounds that the

Court lacks personal jurisdiction and that the fraud claim fails as a matter of law because it is

preempted by federal law, barred by principles of collateral estoppel and res judicata, and

inadequately pled under Texas law. Dkt. 11. On the jurisdictional issue, the Court lacks general

personal jurisdiction because Google is not “at home” in Texas (it is neither formed nor


1
 For the Court’s convenience, Google recites only the background relevant to CyWee’s objections.
A full recitation of the facts is set forth in Google’s motion to dismiss. Dkt. 11.

GOOGLE’S RESP. TO CYWEE OBJECTIONS              -2-            Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 4 of 9




headquartered there), and CyWee did not even plead general jurisdiction. Id. at 9-12; Dkt. 27 at

9-12. The Court lacks specific jurisdiction because the fraud claim does not depend on (or “arise

out of”) any Google contacts with Texas. Instead, it turns solely on events before the PTAB,

notwithstanding CyWee’s conclusory allegations of jurisdiction (Dkt. 4 ¶ 5) based largely on an

unrelated Eastern District of Texas litigation and an alleged “conspiracy” with entities that are

neither parties here nor otherwise relevant to this case. Id.

       CyWee’s Request for Jurisdictional Discovery and the Magistrate Judge’s Order. In

response to Google’s motion to dismiss, CyWee sought jurisdictional discovery about an alleged

“conspiracy” with Samsung “related to the Bachmann prior art reference in a separate Eastern

District of Texas case.” Dkt. 27 at 8-9; Dkt. 17 at 3-4; Dkt. 18 at 6-8. Magistrate Judge Manske

denied CyWee’s request, explaining that he has “broad discretion” to permit (or deny) such

discovery and that a plaintiff must show “with reasonable particularity the possible existence” of

jurisdiction by stating “what facts he believes discovery would uncover and how that facts would

support jurisdiction.” Dkt. 27 at 7 (the “Fifth Circuit has approved the denial of jurisdictional

discovery where the discovery sought ‘could not have added any significant facts’”). Because

CyWee’s fraud claim is based on Google’s party-in-interest disclosures filed with the PTAB in

Virginia, Judge Manske held any alleged “meetings” with Samsung related to the separate Eastern

District of Texas litigation—which Google denies occurred and which the PTAB already held did

not render Samsung a party-in-interest—would not “bear on this Court’s jurisdiction over Google”

or help resolve Google’s motion to dismiss. Id. at 8-9. Judge Manske further recommended

dismissal of the FAC for lack of personal jurisdiction. Id. at 9-12.2

       CyWee’s Objections. In its objections, CyWee argues only that the Magistrate Judge


2
 The Magistrate Judge did not reach Google’s numerous other independent grounds for dismissal
under Rule 12(b)(6). See Dkt. 27 at 12; Dkt. 11 at 12-20.

GOOGLE’S RESP. TO CYWEE OBJECTIONS               -3-            Case No. 6:20-cv-00128-ADA-JCM
       Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 5 of 9




“erred in denying jurisdictional discovery.” Dkt. 28 at 3-4. CyWee does not argue that the FAC

adequately pleads personal jurisdiction in the first instance, saying only that the Magistrate Judge’s

recommendation to dismiss the FAC was “premature” because CyWee believes it was entitled to

jurisdictional discovery. Id.

III.   LEGAL STANDARD

       A magistrate judge’s order regarding a non-dispositive matter, such as a discovery request,

is reviewed under the “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995); Matheson, 2018 WL

4938934, at *1; U.S. v. Pate, 2016 WL 4054912, at *2 (E.D. Tex. Jul. 29, 2016) (a motion for

discovery is non-dispositive matter that is reviewed under a “clearly erroneous or contrary to law

standard”); Contogouris v. WestPac Resources, LLC, 2011 WL 13213622, at *1-2 (E.D. La. June

20, 2011). This highly deferential standard requires the Court to affirm the magistrate judge’s

decision unless “on the entire evidence [the Court] is left with a definite and firm conviction that

a mistake has been committed.” E.g., U.S. v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). A

magistrate judge’s determination regarding a dispositive matter is typically reviewed de novo. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

IV.    CYWEE’S OBJECTIONS ARE MERITLESS AND SHOULD BE OVERRULED

       CyWee’s lone objection is that the Magistrate Judge “incorrectly held CyWee to a higher

standard of proof” than permitted in denying CyWee discovery. Dkt. 28 at 2-3. But CyWee does

not come close to meeting its burden of showing that the Magistrate Judge’s denial of its discovery

request was clearly erroneous or contrary to Fifth Circuit law, as is required here. Even under de

novo review, the Magistrate Judge’s ruling was indisputably correct (and well within his broad

discretion). CyWee’s objections are meritless under any standard and should be overruled.

       First, the Magistrate Judge applied the correct (and hardly controversial) standard of proof.

GOOGLE’S RESP. TO CYWEE OBJECTIONS               -4-           Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 6 of 9




CyWee says that for jurisdictional discovery, it “need only present factual allegations that suggest

with reasonable particularity the possible existence of the requisite contacts.” Dkt. 28 at 3. That

is precisely the standard applied by the Magistrate Judge, who explained that “[a] plaintiff is not

entitled to conduct jurisdictional discovery unless he first makes ‘a preliminary showing of

jurisdiction’” by presenting “factual allegations that suggest with reasonable particularity the

possible existence of the requisite contacts.” Dkt. 27 at 6 (citing Fielding v. Hubert Burda Media,

Inc., 415 F.3d 419, 429 (5th Cir. 2005)); Moon v. Sandals Resort, 2013 WL 12396985, at *7 (W.D.

Tex. Dec. 27, 2013); Bar Grp., LLC v. Business Intelligence Advisors, 215 F. Supp. 3d 524, 545

(S.D. Tex. 2017). The Magistrate Judge further explained, correctly, that under this standard,

courts have “broad discretion” to deny jurisdictional discovery where a plaintiff fails to articulate

how the facts it hopes to uncover “would support personal jurisdiction.” Dkt. 27 at 6, 8-9 (the

Court should “not ‘permit discovery on matters of personal jurisdiction unless [Google’s] motion

to dismiss raises issues of fact’ jurisdictional discovery would resolve”) (citing Catalyst Medium

Four v. CardShark, 2015 WL 1412591, at *8 (W.D. Tex. Mar. 26, 2015)). Indeed, as the

Magistrate Judge noted, the Fifth Circuit has consistently “approved the denial of jurisdictional

discovery where the discovery sought ‘could not have added any significant facts.’”3 Id. (citing

Kelly v. Syria Shell, 213 F.3d 841, 856 (5th Cir. 2000); Wyatt v. Kaplan, 686 F.2d 276, 283 (5th

Cir. 1982)); Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 434 (5th Cir. 2014); Alpine View Co. Ltd.

v. Atlas Copco AB, 205 F.3d 208, 221 (5th Cir. 2000).


3
  CyWee quibbles with the Magistrate Judge’s use of the term “prima facie case” in one sentence
of its Order. Dkt. 28 at 3. But nothing about that sentence—in isolation or otherwise—suggests
the Magistrate Judge applied the wrong standard. As explained above, the Magistrate Judge
indisputably applied Fifth Circuit law holding that jurisdictional discovery can be denied when the
facts sought would not be relevant or helpful and cited language that mirrors that cited by CyWee.
Indeed, the Fifth Circuit itself has used the same “prima facie” language in affirming denials of
jurisdictional discovery when the lower court held “well within its discretion” that the request
would not “add any significant facts.” E.g., Monkton, 768 F.3d at 434.

GOOGLE’S RESP. TO CYWEE OBJECTIONS              -5-            Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 7 of 9




       Far from showing a misapplication of the law, the cases that CyWee cites support the

Magistrate Judge’s discretion to deny discovery where that discovery is not required to resolve a

factual dispute necessary to withstand dismissal. Baker Hughes, Inc. v. Homa, 2012 WL 1551727,

at *12 (S.D. Tex. Apr. 30, 2012) (cited in CyWee brief at 3) (citing Federal Circuit case discussing

Ninth Circuit law, but recognizing that discovery could be proper if “pertinent facts bearing on the

question of jurisdiction are controverted” or “where a more satisfactory showing of the facts is

necessary”); Walk Haydel & Assoc., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241 (5th Cir.

2008) (cited in CyWee brief at 2) (a court “has discretion” and “may” permit discovery “to help it

resolve the jurisdictional issue”). Indeed, in Corder v. BBG Commc’ns—cited in CyWee’s brief

at 2-3—the court denied jurisdictional discovery in part because it was “not clear that the

[discovery] would be relevant to the jurisdictional issue.” 2012 WL 3843691, at *10-11 (W.D.

Tex. July 30, 2012).

       Second, the Magistrate Judge properly exercised his broad discretion to deny CyWee

jurisdictional discovery, because the facts CyWee sought—about an alleged “conspiracy” related

to the “Bachmann reference” in the separate Eastern District of Texas litigation—were not relevant

to this case and “would not confer personal jurisdiction over Google.” Dkt. 27 at 9. As Google

explained in opposing CyWee’s discovery request, the PTAB already held Samsung’s treatment

of Bachmann did not prove party-in-interest status. Dkt. 18 at 6-7; Dkt. 11 at 4-7. And even had

Samsung and Google “conspired” regarding Bachmann in the Eastern District of Texas

litigation—which did not happen and for which CyWee offers not a shred of evidence—it would

be irrelevant to this litigation, CyWee’s fraud claim, or Google’s motion to dismiss, all of which

relate exclusively to Google’s party-in-interest disclosures litigated in the PTAB. CyWee now

admits as much, stating that the discovery it sought was about a supposed conspiracy “intended to

impact the [Eastern District of Texas] Litigation.” Dkt. 28 at 3. Because no type of discovery

GOOGLE’S RESP. TO CYWEE OBJECTIONS              -6-           Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 8 of 9




would help CyWee withstand dismissal of this case, the Magistrate Judge correctly denied

CyWee’s request and committed no clear error contrary to law. Freeman v. U.S., 556 F.3d 326,

342 (5th Cir. 2009) (discovery must be “likely to produce the facts needed to withstand dismissal”);

Catalyst, 2015 WL 1412591, at *8 (“discovery would [not] be relevant or helpful,” as “there are

no factual disputes jurisdictional discovery would resolve”).

V.     CONCLUSION

       CyWee’s objections should be overruled. The Court should adopt the Magistrate Judge’s

recommendation to dismiss the FAC and end this litigation.

 Dated: September 17, 2020                       /s/ Luann L. Simmons

                                                 Luann L. Simmons (Pro Hac Vice)
                                                 lsimmons@omm.com
                                                 Adam M. Kaplan (Pro Hac Vice)
                                                 akaplan@omm.com
                                                 Bill Trac (Pro Hac Vice)
                                                 btrac@omm.com
                                                 O’MELVENY & MYERS LLP
                                                 Two Embarcadero Center, 28th Floor
                                                 San Francisco, CA 94111-3823
                                                 Telephone: 415-984-8700
                                                 Facsimile: 415-984-8701

                                                 Paige Arnette Amstutz
                                                 State Bar No. 00796136
                                                 pamstutz@scottdoug.com
                                                 SCOTT DOUGLASS & McCONNICO LLP
                                                 303 Colorado Street, Suite 2400
                                                 Austin, TX 78701-2589
                                                 Telephone: (512) 495-6300
                                                 Facsimile: (512) 495-6399 (fax)

                                                 Attorneys for Defendant Google LLC




GOOGLE’S RESP. TO CYWEE OBJECTIONS              -7-             Case No. 6:20-cv-00128-ADA-JCM
      Case 6:20-cv-00128-ADA-JCM Document 29 Filed 09/17/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on September 17, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

                                                     /s/ Luann L. Simmons
                                                     Luann L. Simmons




GOOGLE’S RESP. TO CYWEE OBJECTIONS             -8-            Case No. 6:20-cv-00128-ADA-JCM
